UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-7754



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHORYA A. STATON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-93-49)


Submitted:   August 26, 1997           Decided:   September 10, 1997


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chorya A. Staton, Appellant Pro Se. Arenda L. Wright Allen, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     A jury convicted Chorya A. Staton of attempting to possess

cocaine with intent to distribute and possession of heroin with

intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 846

(1994). Staton appealed, arguing that his prosecution on the
charges contained in the superseding indictment violated the Speedy

Trial Act, 18 U.S.C. §§ 3161-3174 (1994) ("Act"). We remanded the

case to the district court with instructions to determine on what

date it received a copy of the Supreme Court’s order denying
Staton's petition for a writ of certiorariCa date critical to the

speedy trial calculation. See United States v.     Staton, No. 95-

5355, 1996 WL 465841 (4th Cir. Aug. 16, 1996) (unpublished). On

remand, the district court determined that it received the Supreme
Court's order on December 14Cthe date on which it was filedCand

that no violation of the Act occurred. Staton appeals from that

order.

     Staton contends on appeal that the district court had notice

of the Supreme Court's denial of his petition for a writ of certio-

rari on October 18, thereby making his trial untimely under the

Act. He failed to show, however, that the district court's factual

finding that the court received notice of the Supreme Court's

denial on December 14 was clearly erroneous. Because Staton's trial

began within the seventy-day period provided by the Act, we affirm.

We dispense with oral argument because the facts and legal conten-



                                2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                       AFFIRMED




                               3